Case 5:16-cv-10444-JEL-MKM ECF No. 1269 filed 09/18/20   PageID.39577   Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

     AGENDA AND NOTICE FOR VIDEO CONFERENCE TO BE
              HELD ON SEPTEMBER 23, 2020

          The Court will hold a video teleconference on Wednesday,

  September 23, 2020 at 2:00pm regarding discovery and other case

  management-related issues. The hearing will address the following

  issues:

     1.     The dispute between the VNA Defendants, interim co-lead class

            counsel, and the State of Michigan regarding the coordination

            and scope of the Fed. R. Civ. P. 30(b)(6) notices directed to VNA.

     2.     The dispute between the VNA Defendants, LAN Defendants and

            interim co-lead class counsel regarding the Defendants’ proposed
Case 5:16-cv-10444-JEL-MKM ECF No. 1269 filed 09/18/20   PageID.39578   Page 2 of 2




            property inspection protocol for the putative class Plaintiffs’

            property inspections.

     3.     Update from the parties regarding the second bellwether group

            of adult Plaintiffs.

     4.     The VNA Defendants seek guidance regarding production of

            data from the bellwether neuropsychology expert, where the

            original production deadline was September 9, 2020.

     5.     The dispute between co-liaison counsel, interim co-lead class

            counsel and the VNA Defendants regarding the continued

            deposition of Marvin Gnagy.


          IT IS SO ORDERED.

  Dated: September 18, 2020                s/Judith E. Levy
  Ann Arbor, Michigan                      JUDITH E. LEVY
                                           United States District Judge

                        CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on September 18, 2020.

                                           s/Karri Sandusky on behalf of
                                           WILLIAM BARKHOLZ
                                           Case Manager
                                       2
